DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the Examiner may require and is requiring descriptive text labels.  Specifically, the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels (see Fig. 1)  [MPEP 608.02(b) examiner note].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 are objected to because of the following informalities:
Claim 1, lines 3-4, “vehicle terminal comprises chassis” should read “vehicle terminal comprises a chassis”
Claim 2, line 4, “battery status and battery early-warning of vehicle battery” should read “battery status and battery early-warning of a vehicle battery”
Claim 4, line 12, “sending separation signal” should read “sending the separation signal”
Claim 5, line 2, “after the chassis driving away” should read “after the chassis is driving away”
Claim 5, line 3, “the energy management module (33) calculating the maximum driving mileage” should read “the energy management module (33) calculates the maximum driving mileage”
Claim 5, line 6, “the energy management module (33) sends early-warning information to the server (1)” should read “the energy management module (33) sending early-warning information to the server (1)”
Claim 5, line 7, “the chassis stopping moving or driving to a charging station” should read “the chassis stops moving or driving to a charging station”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1, line 29, recites the limitation “the GPS module (313) is used for providing chassis position and matching the position on the map”. Initially, the examiner notes that there is insufficient antecedent basis for the limitation “the position” in the claim.  Further, it is unclear to the Examiner what “the position” applicant is referring to. One person could interpret this being the chassis position and another person could interpret this being a position on the map that the chassis position is trying to match. For purposes of examination, the Examiner interprets this to be the chassis position. The Examiner notes claims 2-5 are dependent upon claim 1, and thus are rejected as being dependent upon a rejected claim.
Claim 1, line 29, recites the limitation “the GPS module (313) is used for providing chassis position and matching the position on the map”. It is unclear to the Examiner what “the map” applicant is referring to as “the map” lacks antecedent basis and is not previously recited. For purposes of examination, the Examiner interprets this to a map. The Examiner notes claims 2-5 are dependent upon claim 1, and thus are rejected as being dependent upon a rejected claim.
Claim 4, lines 1-2, recites the limitation “An using method of the unmanned-drive mobile multifunctional vehicle system”. It is unclear to the Examiner what “the unmanned-drive mobile multifunctional vehicle system” the Applicant is referring to. In other words, it is unclear whether this claim is dependent upon independent claim 1, or if it dependent upon one of the dependent claims. For purposes of examination, the Examiner interprets this to be the unmanned-drive mobile multifunctional vehicle system of claim 1. The Examiner notes that if claim 4 is not intended to depend from claim 1 (and thus be an independent claim), there are several instances of improper antecedent basis throughout the claim (for example, “the unmanned-drive mobile multifunctional vehicle system in lines 1-2, the remote scheduling module in line 2, the chassis in line 3, etc.). The Examiner notes claim 5 is dependent upon claim 4, and thus is rejected as being dependent upon a rejected claim.
4, line 5, recites the limitation “the preset position”. It is unclear to the Examiner what “the preset position” the Applicant is referring to, as the recited “the preset position” lacks antecedent basis and is not previously recited. For purposes of examination, the Examiner interprets this to be a preset position. The Examiner notes claim 5 is dependent upon claim 4, and thus is rejected as being dependent upon a rejected claim.
Claim 4, line 6, recites the limitation “the stop signal”. It is unclear to the Examiner what “the stop signal” the Applicant is referring to, as the recited “the stop signal” lacks antecedent basis and is not previously recited. For purposes of examination, the Examiner interprets this to be a stop signal. The Examiner notes claim 5 is dependent upon claim 4, and thus is rejected as being dependent upon a rejected claim.
Claim 4, line 10, recites the limitation “the separation action”. It is unclear to the Examiner what “the separation action” the Applicant is referring to, as the recited “the separation action” lacks antecedent basis and is not previously recited. For purposes of examination, the Examiner interprets this to be a separation action. The Examiner notes claim 5 is dependent upon claim 4, and thus is rejected as being dependent upon a rejected claim.
Claim 4, line 11, recites the limitation “the separation signal”. It is unclear to the Examiner what “the separation signal” the Applicant is referring to, as the recited “the separation signal” lacks antecedent basis and is not previously recited. For purposes of examination, the Examiner interprets this to be a separation signal. The Examiner notes claim 5 is dependent upon claim 4, and thus is rejected as being dependent upon a rejected claim.
Claim 4, line 15, recites the limitation “the next vehicle body”. It is unclear to the Examiner what “the next vehicle body” the Applicant is referring to, as the recited “the next vehicle body” lacks antecedent basis and is not previously recited. For purposes of examination, the Examiner interprets this 5 is dependent upon claim 4, and thus is rejected as being dependent upon a rejected claim.
Claim 5, lines 3-4, recites the limitation “the maximum driving mileage”. It is unclear to the Examiner what “the maximum driving mileage” the Applicant is referring to, as the recited “the maximum driving mileage” lacks antecedent basis and is not previously recited. For purposes of examination, the Examiner interprets this to be a maximum driving mileage.
Claim 5, line 4, recites the limitation “the residual power information”. It is unclear to the Examiner what “the residual power information” the Applicant is referring to, as the recited “the residual power information” lacks antecedent basis and is not previously recited. For purposes of examination, the Examiner interprets this to be a residual power information.
Claim 5, line 4, recites the limitation “the battery”. It is unclear to the Examiner what “the battery” the Applicant is referring to, as the recited “the battery” lacks antecedent basis and is not previously recited. For purposes of examination, the Examiner interprets this to be a vehicle battery.
Claim 5, line 5, recites the limitation “the transport mileage”. It is unclear to the Examiner what “the transport mileage” the Applicant is referring to, as the recited “the transport mileage” lacks antecedent basis and is not previously recited. For purposes of examination, the Examiner interprets this to be a transport mileage.
Claim 5, line 9, recites the limitation “the transportation”. It is unclear to the Examiner what “the transportation” the Applicant is referring to, as the recited “the transportation” lacks antecedent basis and is not previously recited. For purposes of examination, the Examiner interprets this to be a transportation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kravchenko (EP 3667583 A1) in view of Ran et al. (CN 111260946 A).
Regarding claim 1:
	Kravchenko teaches:
An unmanned-drive mobile multifunctional vehicle system 
comprising a server (1) (see at least sections [0053]-[0060] regarding a server or server system.)
the server (1) is connected with a remote scheduling module (2) and vehicle terminal respectively for communication (see at least sections [0029]-[0030], [0044], and [0047] regarding an information-computing system for building a program (i.e. schedule) for management of movement. Also, a computerized command system is also discussed for coordination (i.e. scheduling) of a fleet of transport units.)
the vehicle terminal comprises chassis and vehicle body (see at least sections [0044], [0045], and [108] regarding a chassis, electric motor, wheels, constructive frame, and an autonomous rover.)
the chassis and the vehicle body are detachably connected (see Fig. 18/21 “Different options of technology usage” and see at least sections [0050], [0069], and [0103] regarding a fixation system.)
the chassis is provided with a chassis management system (3) (see at least sections [0044], [0045], and [108] regarding a rover or wheeled chassis comprising of equipment/apparatus for self-driving functions, charging interface, and power systems.)
the vehicle body is provided with a vehicle body separation system (4) (see at least Fig. 14/21 “Transportation of multiple modules on cargo airborne ship with usage of autonomous flying drones”, Fig. 17/21 “docking”, and Fig. 18/21 “Different options of technology usage”. Also, see at least sections [0050], [0069], and [0103] regarding a fixation system.)
the chassis management system (3) comprises an autopilot module (31) and a chassis wireless communication module (32) (see at least sections [0042], [0044]-[0045], [0104], and [0108] regarding a self-guided chassis and/or rover with autonomous self-driving functions. See at least sections [0033] regarding a communication module.)
the vehicle body separation system (4) comprises a separation execution module (41) and a vehicle body wireless communication module (42) (see at least sections [0017], [0032], [0045], 
the autopilot module (31) comprises an Industrial Personal Computer (311) (see at least sections [0034], [0038], [0054], and [0060] regarding a processor.)
the remote scheduling module (2) is used for realizing remote scheduling of the vehicle terminal (see at least sections [0029]-[0030], [0044], and [0047] regarding an information-computing system for building a program for management of movement. Also, a computerized command system is also discussed for coordination of a fleet of transport units.)
the server (1) is used for transmission, integration, distribution and storage processing of data between the remote scheduling module (2) and the vehicle terminal (see at least sections [0053]-[0060] regarding a server or server system. The server system is communicatively coupled with components of the unit.)
the chassis management system (3) is used for running management of the chassis (see at least sections [0044], [0045], and [108] regarding a rover or wheeled chassis comprising of equipment/apparatus for self-driving functions, charging interface, and power systems.)
the vehicle body separation system (4) is used for separation between the vehicle body and the chassis (see at least Fig. 14/21 “Transportation of multiple modules on cargo airborne ship with usage of autonomous flying drones”, Fig. 17/21 “docking”, and Fig. 18/21 “Different options of technology usage”. Also, see at least sections [0050], [0069], and [0103] regarding a fixation system.)
in the chassis management system (3): the chassis wireless communication module (32) is used for data interaction between the chassis management system (3) and the server (1) (See at least 
and the autopilot module (31) is used for controlling the autopilot of the chassis (see at least sections [0042], [0044]-[0045], [0104], and [0108] regarding a self-guided chassis and/or rover with autonomous self-driving functions.)
in the vehicle body separation system (4): the vehicle body wireless communication module (42) is used for information interaction between the vehicle body separation system (4) and the server (1) (see at least sections [0037], [0045], [0057], [0068], and [0086] regarding a communication system or network communicating with devices and units, which could include the vehicle body separation system.)
and the separation execution module (41) is used for separating the vehicle body and the chassis (see at least sections [0017], [0032], [0045], [0076], [0083], and [0103] regarding the unit performing loading and locking of mechanisms on the platform using its manipulators or loading devices of platform.)
in the autopilot module (31): the Industrial Personal Computer (311) is used for processing and decision-making on interactive data and transmitting the action commands to the corresponding chassis execution components to realize automatic driving (see at least Fig. 3/21 “Computing devices associated with certain example of module embodiments” and see at least sections [0044] regarding a computing system and self-driving autonomous vehicle. Additionally, it would be obvious for a self-driving module or an autonomous vehicle to have a processing unit for the controller or autopilot module for self-driving.)
Kravchenko does not explicitly teach a laser radar (312), and a GPS module (313); the laser radar (312) is used for collecting environmental data around the vehicle terminal and sending the environmental data to the Industrial Personal Computer (311) for decision-making, the GPS module (313) is used for providing chassis position and matching the position on the map.
	Ran teaches
a laser radar (312) (see at least pages 4 and 20-23 regarding a laser radar.)
and a GPS module (313) (see at least pages 4, 8, 21, 24, and 27 regarding a GPS or satellite positioning system.)
the laser radar (312) is used for collecting environmental data around the vehicle terminal and sending the environmental data to the Industrial Personal Computer (311) for decision-making (see at least abstract and pages 4, 10-11, and 23 regarding obtaining environment data.)
the GPS module (313) is used for providing chassis position and matching the position on the map (see at least page 4 and claim 8 regarding vehicle location and satellite navigation system or GPS.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the automated transport system of Kravchenko by the system of Ran et al. wherein the system includes a laser radar, and a GPS module; the laser radar is used for collecting environmental data around the vehicle terminal and sending the environmental data to the Industrial Personal Computer for decision-making, the GPS module is used for providing chassis position and matching the position on the map as both systems are directed to autonomous vehicles and one of ordinary skill in the art would have recognized the established function of having wherein the system includes a laser radar, and a GPS module; the laser radar  is used for collecting environmental data around the vehicle terminal and sending the environmental data to the Industrial Personal Computer for decision-making, the GPS module is used for providing chassis position and 
Regarding claim 3:
Kravchenko does not explicitly teach wherein the autopilot module (31) also comprises a camera module (314) used for collecting road condition information, traffic signal information and pedestrian and vehicle information, and sending the collected information to the Industrial Personal Computer (311) for decision making.
	Ran teaches:
wherein the autopilot module (31) also comprises a camera module (314) used for collecting road condition information (see at least pages 4 and 20-23 regarding a camera and perceiving road information such as weather and obstacles.)
traffic signal information (see at least page 20 and claims 7 and 8 regarding detecting a driving environment which could include a traffic signal.)
and pedestrian and vehicle information (see at least pages 4 and 20-23 regarding a camera and perceiving road information such as obstacles which could include other vehicles or pedestrians.)
and sending the collected information to the Industrial Personal Computer (311) for decision making (see at least pages 11, 22, and claim 34 regarding an automatic operation control system controlling the unmanned vehicle based on data collected and determining final output.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the automated transport system of Kravchenko by the system of Ran et al. wherein the autopilot module also comprises a camera module used for collecting road condition information, traffic signal information and pedestrian and vehicle information, and sending the collected information to the Industrial Personal Computer for decision making as both systems are directed to autonomous vehicles and one of ordinary skill in the art would 
Regarding claim 4:
	Kravchenko teaches:
An using method of the unmanned-drive mobile multifunctional vehicle system, comprising following steps: a. the remote scheduling module (2) scheduling the chassis through the server (1) to transport the vehicle body (see at least sections [0029]-[0030], [0044], and [0047] regarding an information-computing system for building a program (i.e. schedule) for management of movement. Also, a computerized command system is also discussed for coordination (i.e. scheduling) of a fleet of transport units transporting transport modules.)
the autopilot module (31) of the scheduled chassis controlling the chassis for automatic driving and transporting the vehicle body to the preset position (see at least sections [0042], [0044]-[0045], [0104], and [0108] regarding a self-guided chassis and/or rover with autonomous self-driving functions. Also, see sections [0022], [0064], [0095], and [0098] regarding a delivery location.)
b. after reaching the preset position, the autopilot module (31) stopping running and feeding back the stop signal to the server (1) (It would be obvious to have the autopilot system to stop running and feed a stop signal back to the server one reaching a delivery location (i.e. preset location) where the vehicle body needs separated and/or dropped.)
c. the server (1) sending the stop signal to the separation execution module (41) of the vehicle body separation system (4) through vehicle body wireless communication module (42) (See at 
d. after receiving the stop signal, the separation execution module (41) carrying out the separation action between the vehicle body and the chassis (see at least sections [0067], [0071], [0076], and [0082] regarding discharging or releasing the module up confirmation of the recipient or delivery location.)
and feeding back the separation signal to the server (1) thereafter the server (1) sending separation signal to the remote scheduling module (2) (see at least sections [0068], [0071], [0077], [0078], and [0082]-[0083] regarding receiving confirmation of the delivery of the module and returning the transport unit to base.)
e. after receiving the separation signal, the remote scheduling module (2) commanding the autopilot module (31) of the chassis to control the chassis to drive away from the vehicle body and scheduling the chassis to transport the next vehicle body (see at least sections [0068], [0071], [0077], [0078], and [0082]-[0083] regarding returning to base. Also see sections [0070], [0083], [0088], [0095], and [0098] regarding the next operational task after returning to base.)

	Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kravchenko (EP 3667583 A1) in view of Ran et al. (CN 111260946 A) in further view of Zhang et al. (CN 110015135 A).
Regarding claim 2:
The combination of Kravchenko and Ran does not explicitly teach wherein the chassis management system (3) also comprises an energy management module (33) used for management of charging/discharging, balance maintenance, battery status and battery early-warning of vehicle battery.
	Zhang teaches:
wherein the chassis management system (3) also comprises an energy management module (33) used for management of charging/discharging (see at least abstract and pages 3-5 regarding a charging control unit and a discharging control management unit.)
balance maintenance (see at least pages 3 and 5 regarding a balance management module.)
battery status (see at least pages 3 and 5 regarding calculating the remaining capacity.)
and battery early-warning of vehicle battery (see at least pages 3 and 5 regarding alarm reminding which could be used for a low battery warning (i.e. early warning of vehicle battery).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the automated transport system of Kravchenko as modified by Ran et al. by the system of Zhang et al. wherein the chassis management system also comprises an energy management module used for management of charging/discharging, balance maintenance, battery status and battery early-warning of vehicle battery as all systems are directed to vehicle systems and one of ordinary skill in the art would have recognized the established function of having wherein the chassis management system also comprises an energy management module used for management of charging/discharging, balance maintenance, battery status and battery early-warning of vehicle battery and predictably would have applied it to improve the automated transport system of Kravchenko as modified by Ran et al.
Regarding claim 5:
Kravchenko teaches:
the chassis stopping moving or driving to a charging station within the maximum driving mileage to charge 
and the remote scheduling module (2) scheduling another chassis for the transportation of the next vehicle body (see at least section [0098] regarding a next transport unit being used following the exhaustion of resource (i.e. battery) for the original transport unit.)
The combination of Kravchenko and Ran does not explicitly teach wherein in the step e, after the chassis driving away from the vehicle body, the energy management module (33) calculating the maximum driving mileage according to the residual power information of the battery on the chassis; when the transport mileage of the next vehicle body is greater than the maximum driving mileage, the energy management module (33) sending early-warning information to the server (1).
	Zhang teaches:
wherein in the step e, after the chassis driving away from the vehicle body, the energy management module (33) calculating the maximum driving mileage according to the residual power information of the battery on the chassis (see at least pages 3 and 5 regarding obtaining max driving mileage with the output power.)
when the transport mileage of the next vehicle body is greater than the maximum driving mileage, the energy management module (33) sending early-warning information to the server (1) (see at least pages 3 and 5 regarding battery alarm reminding. It would be obvious in this situation to use an alarm reminder after determining that the vehicle body does not have sufficient charge to make it to a location.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the automated transport system of Kravchenko as modified by Ran et al. by the system of Zhang et al. wherein in the step e, after the chassis driving away from the vehicle body, the energy management module calculating the maximum driving mileage according to the residual power information of the battery on the chassis; when the transport mileage of the next vehicle body is greater than the maximum driving mileage, the energy .

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mang et al. (CN 108490929 A) is pertinent because it is an AGV car dispatching monitoring system and method, the system includes each AGV car dispatch monitoring centre and a working area on the vehicle subsystem.
Liu (CN 102662398 A) is pertinent because it is a tri-state lifting mechanism and lifting mechanism with tri-state AGV.
Wu (US 20210339775 A1) is pertinent because it is a system for automated goods transportation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666     

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666